PER CURIAM.
Derek Wilson petitions for a new trial1 alleging ineffective assistance by appellate counsel for failing to raise the same issue on appeal that resulted in the reversal of the conviction of Wilson’s co-defendant, Ernest Wilson. Appellate counsel concedes the omission.
We grant the petition, vacate the judgment of conviction and sentence, and remand for a new trial for the same reason set forth in Wilson v. State, 746 So.2d 1209 (Fla. 5th DCA 1999).
PETITION GRANTED.
HARRIS, PETERSON, and ORFINGER, R.B., JJ., concur.

. See Fla. R.App. P. 9.141(c).